Exhibit 10.09

 



Exchange Agreement

May 10, 2019

 

Amyris, Inc.

5885 Hollis Street, Suite 100

Emeryville, California 94608

Attention: Kathleen Valiasek

 

  Re: Amyris, Inc. Exchange of 6.50% Convertible Senior Notes due May 15, 2019,
CUSIP: 03236MAC5

 

Ladies and Gentlemen:

 

Amyris, Inc., a Delaware corporation (the “Company”), is offering the
opportunity for the undersigned existing beneficial owners (each, an “Investor”
and collectively, the “Investors”) of the Company’s 6.50% Convertible Senior
Notes due May 15, 2019, CUSIP 03236MAC5 (the “6.50% Notes”) to exchange certain
of such Investor’s 6.50% Notes (the “Exchange Offer”) for shares (the “Shares”)
of the Company’s common stock, par value $0.0001 per share (the “Common Stock”)
and a warrant, in the form attached hereto as Exhibit A (each, a “Warrant” and
collectively, the “Warrants”), to purchase shares of Common Stock (the “Warrant
Shares” and, together with the Shares and the Warrants, the “New Securities”)
pursuant and subject to the terms and conditions set forth in this Exchange
Agreement.

 

Each Investor understands that the Exchange Offer is being made without
registration under the Securities Act of 1933, as amended (the “Securities
Act”), or any securities laws of any state of the United States or of any other
jurisdiction, in reliance upon the exemption from registration provided by
Section 3(a)(9) of the Securities Act.

 

1. The Exchange Offer. Subject to the terms and conditions of this Exchange
Agreement, each undersigned Investor hereby agrees to exchange the principal
amount of 6.50% Notes set forth on the signature page of such Investor hereto
(the “Exchanged 6.50% Notes”), together with any accrued and unpaid interest on
such Exchanged 6.50% Notes to, but excluding, May 15, 2019, for a number of
Shares as set forth on the signature page of such Investor hereto, representing
a per Share value of $4.00, and a Warrant to purchase a number of shares of
Common Stock as set forth on the signature page of such Investor hereto, and the
Company hereby agrees to issue such number of Shares and a Warrant to such
Investor in exchange for such Exchanged 6.50% Notes.

 

2. The Closing. The closing of the Exchange Offer (the “Closing”) shall take
place remotely via the exchange of documents and signatures at 10:00 a.m.,
Pacific Time, on the first business day on which the conditions to the Closing
set forth in Section 6 below are satisfied or waived, or at such other time and
place as mutually agreed by the Company and the Investors (the “Closing Date”).

 

3. The Terms of the Exchange Offer; Closing Mechanics.

 

Subject to the terms and conditions of this Exchange Agreement, each Investor
hereby sells, assigns and transfers to, or upon the order of, the Company, all
right, title and interest in the Exchanged 6.50% Notes as set forth on the
signature page of such Investor hereto, waives any and all other rights with
respect to such Exchanged 6.50% Notes, and releases and discharges the Company
from any and all claims the undersigned may now have, or may have in the future,
arising out of, or related to, such Exchanged 6.50% Notes.

 







At the Closing, the Company shall execute and deliver to each Investor a Warrant
to purchase a number of shares of Common Stock as set forth on the signature
page of such Investor hereto. Promptly following the Closing, the Company shall
deliver, or cause to be delivered, to each Investor the number of Shares set
forth on the signature page of such Investor hereto, pursuant to delivery and/or
registration instructions provided by such Investor to the Company in writing at
least one (1) business day prior to the Closing.

 

At or prior to the times set forth in the Investor Exchange Procedures set forth
in Annex A hereto (the “Exchange Procedures”), each Investor shall cause the
Exchanged 6.50% Notes to be delivered to Wells Fargo Bank, National Association,
as trustee (the “Trustee”) under the indenture, dated as of May 29, 2014,
between the Company and the Trustee relating to the 6.50% Notes, for
cancellation as instructed in the Exchange Procedures.

 

Promptly after receipt from the Trustee of the interest payment on the Exchanged
6.50% Notes due May 15, 2019, each Investor shall remit such interest payment
amount to the Company via wire transfer of immediately available funds pursuant
to instructions provided to such Investor by the Company.

 

4. Representations and Warranties of the Company. The Company represents and
warrants to each Investor that, as of the date hereof:

 

(a) Organization and Standing. The Company is duly incorporated, validly
existing, and in good standing under the laws of the State of Delaware. The
Company has all requisite power and authority to own and operate its properties
and assets and to carry on its business as presently conducted and as proposed
to be conducted. The Company is qualified to do business as a foreign entity in
every jurisdiction in which the failure to be so qualified would have, or would
reasonably be expected to have, a material adverse effect, individually or in
the aggregate, upon the business, properties, tangible and intangible assets,
liabilities, operations, prospects, financial condition or results of operation
of the Company or the ability of the Company to perform its obligations under
this Exchange Agreement and the Warrants (a “Material Adverse Effect”).

 

(b) Power. The Company has all requisite power to execute and deliver this
Exchange Agreement, to issue and sell the New Securities hereunder, and to carry
out and perform its obligations under the terms of this Exchange Agreement and
the Warrants.

 

(c) Authorization. The execution, delivery, and performance of this Exchange
Agreement and the Warrants by the Company has been duly authorized by all
requisite action on the part of the Company and its officers, directors and
stockholders, and this Exchange Agreement constitutes the legal, valid, and
binding obligation of the Company enforceable in accordance with its terms,
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally, and (b) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies (the “Enforceability Exceptions”).

 

(d) Consents and Approvals. Except for any Current Report on Form 8-K to be
filed by the Company in connection with the transactions contemplated hereby,
the Company is not required to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to consummate the transaction contemplated by this Exchange
Agreement or the Warrants. Assuming the accuracy of the representations of the
Investors in Section 5, no consent, approval, authorization or other order of,
or registration, qualification or filing with, any court, regulatory body,
administrative agency, self-regulatory organization, stock exchange or market
(including The Nasdaq Stock Market), or other governmental body is required for
the execution and delivery of this Exchange Agreement or the Warrants, the valid
issuance, sale and delivery of the New Securities to be sold pursuant to this
Exchange Agreement other than such as have been or will be made or obtained, or
for any securities filings required to be made under federal or state securities
laws applicable to the offering of the New Securities.

 

2





(e) Non-Contravention. Except as disclosed in Schedule 4(e), the execution and
delivery of this Exchange Agreements and the Warrants, the issuance, sale and
delivery of the New Securities to be sold by the Company under this Exchange
Agreement, the performance by the Company of its obligations under this Exchange
Agreement and the Warrants and/or the consummation of the transactions
contemplated hereby will not (a) conflict with, result in the breach or
violation of, or constitute (with or without the giving of notice or the passage
of time or both) a violation of, or default under, (i) any bond, debenture, note
or other evidence of indebtedness, or under any lease, license, franchise,
permit, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Company or any subsidiary is a party
or by which it or its properties may be bound or affected, (ii) the Company’s
Restated Certificate of Incorporation, as amended and as in effect on the date
hereof, the Company’s Bylaws, as amended and as in effect on the date hereof, or
the equivalent document with respect to any subsidiary, as amended and as in
effect on the date hereof, or (iii) any statute or law, judgment, decree, rule,
regulation, ordinance or order of any court or governmental or regulatory body
(including The Nasdaq Stock Market), governmental agency, arbitration panel or
authority applicable to the Company, any of its subsidiaries or their respective
properties, except in the case of clauses (i) and (iii) for such conflicts,
breaches, violations or defaults that would not be likely to have, individually
or in the aggregate, a Material Adverse Effect, or (b) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or any
of its subsidiaries or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness or any material indenture, mortgage,
deed of trust or any other agreement or instrument to which the Company or any
if its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
is subject. For purposes of this Section 4(e), the term “material” shall apply
to agreements, understandings, instruments, contracts or proposed transactions
to which the Company is a party or by which it is bound involving obligations
(contingent or otherwise) of, or payments to, the Company in excess of $100,000
in a 12-month period.

 

(f) Shares. The Shares are duly authorized and when issued pursuant to the terms
of this Exchange Agreement will be validly issued, fully paid, and
nonassessable, and will be free of any liens or encumbrances with respect to the
issuance thereof; provided, however, that the Shares shall be subject to
restrictions on transfer under state or federal securities laws as set forth in
this Exchange Agreement, or as otherwise may be required under state or federal
securities laws as set forth in this Exchange Agreement at the time a transfer
is proposed. The issuance and delivery of the Shares is not subject to
preemptive, co-sale, right of first refusal or any other similar rights of the
stockholders of the Company or any other person, or any liens or encumbrances or
result in the triggering of any anti-dilution or other similar rights under any
outstanding securities of the Company.

 

(g) Authorization of the Warrants. The Warrants have been duly authorized by the
Company and, when duly executed and delivered by the Company, will constitute
valid and binding agreements of the Company, enforceable against the Company in
accordance with its terms, subject to the Enforceability Exceptions.

 

(h) Authorization of the Warrant Shares. The Warrant Shares issuable upon
exercise of the Warrants have been duly authorized and reserved for issuance
upon exercise by all necessary corporate action and such shares, when issued
upon such exercise in accordance of the terms of the Warrants, will be validly
issued and will be fully paid and non-assessable, and will be free of any liens
or encumbrances with respect to the issuance thereof; provided, however, that
the Warrant Shares shall be subject to restrictions on transfer under state or
federal securities laws as set forth in this Exchange Agreement and the
Warrants, or as otherwise may be required under state or federal securities laws
as set forth in this Exchange Agreement at the time a transfer is proposed. The
issuance and delivery of the Warrant Shares is not subject to preemptive,
co-sale, right of first refusal or any other similar rights of the stockholders
of the Company or any other person, or any liens or encumbrances or result in
the triggering of any anti-dilution or other similar rights under any
outstanding securities of the Company.

 

3





(i) No Registration. Assuming the accuracy of each of the representations and
warranties of the Investors, the issuance by the Company of the New Securities
is exempt from registration under the Securities Act.

 

5. Representations and Warranties of the Investors. Each Investor hereby
represents and warrants to and covenants with the Company that, as of the date
hereof:

 

(a) Organization and Good Standing. The Investor is a corporation, limited
partnership, limited liability company or other entity, as the case may be, duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its formation.

 

(b) Ownership of Exchanged 6.50% Notes; Due Authorization. The Investor owns the
amount of Exchanged 6.50% Notes set forth on the signature page of the Investor
hereto free and clear of any liens (other than the obligations pursuant to this
Exchange Agreement and applicable securities laws) and has the requisite power
and authority to enter into and perform its obligations under this Exchange
Agreement and to consummate the Exchange Offer.

 

(c) No Conflict. Participation in the Exchange Offer will not contravene (1) any
law, rule or regulation binding on the Investor or any investment guideline or
restriction applicable to the Investor and (2) the charter or bylaw (or
equivalent organizational documents) of the Investor.

 

(d) Compliance with Laws. The Investor will comply with all applicable laws and
regulations in effect in any jurisdiction in which the undersigned acquires or
sells New Securities and will obtain any consent, approval or permission
required for such purchases, acquisitions or sales under the laws and
regulations of any jurisdiction to which the undersigned is subject or in which
the undersigned makes such purchases, acquisitions or sales, and the Company
shall have no responsibility therefor.

 

(e) Risk of Investment. The Investor understands and accepts that acquiring the
New Securities in the Exchange Offer involve risks. The Investor has such
knowledge, skill and experience in business, financial and investment matters
that the Investor is capable of evaluating the merits and risks of the Exchange
Offer and an investment in the New Securities. With the assistance of the
Investor’s own professional advisors, to the extent that the Investor has deemed
appropriate, the Investor has made its own legal, tax, accounting and financial
evaluation of the merits and risks of an investment in the New Securities and
the consequences of the Exchange Offer and this Exchange Agreement. The Investor
has considered the suitability of the New Securities as an investment in light
of its own circumstances and financial condition, and the Investor is able to
bear the risks associated with an investment in the New Securities.

 

(f) Information Non-Reliance.

 

(i) The Investor represents and warrants that (i) it has carefully reviewed such
information as it and its advisers deem necessary to make its decision to invest
in the New Securities, (ii) has the ability to make, and has made, an informed
decision as to the risks and merits of its investment in the New Securities on
the terms set forth in this Exchange Agreement, and (iii) has made its own
decision to consummate the transactions contemplated hereunder based exclusively
on its own independent review, its financial experience, and consultations with
such advisers as it deemed necessary. Without limiting the generality of the
foregoing, the Investor acknowledges that neither the Company nor any of its
affiliates or representatives is acting as a fiduciary or financial or
investment adviser to the Investor, or has given the Investor any investment
advice, opinion or other information on whether an investment in the New
Securities is prudent. The Investor agrees it is not relying on the Information
(as defined below), or any other information other than the express
representations set forth in this Exchange Agreement.



4





(ii) The Investor acknowledges that the Company and its affiliates and
representatives possess material nonpublic information regarding the Company not
known to the Investor that may impact the value of the New Securities (the
“Information”), that the Information is not disclosed in the Company’s public
disclosures or its filings with the Commission, and that the Company is not
disclosing the Information to the Investor and that the Company and its
affiliates and representatives have not made, and are not making, any
representation with respect to any Information. The Investor understands, based
on its experience, the disadvantage to which the Investor is subject due to the
disparity of information between the Company and the Investor and the fact that
the Information is not being disclosed to the Investor. The Investor
acknowledges and agrees that, notwithstanding such disparity, it has deemed it
appropriate to enter into this Exchange Agreement and to consummate the
transactions contemplated hereunder. The Investor acknowledges the possibility
that the Information may be material to a determination of a fair value for the
New Securities and that value may be substantially different from the price
being paid by the Investor for the New Securities hereunder.

 

(iii) The Investor agrees that neither the Company nor any of its affiliates or
representatives shall have any liability to the Investor whatsoever due to or in
connection with the non-disclosure of the Information, and the Investor hereby
irrevocably waives any claim that it might have based on the failure of the
Company to disclose the Information. The Investor hereby irrevocably and
unconditionally expressly releases, discharges and waives, to the fullest extent
permitted by law, any and all claims, rights, causes of action, suits,
obligations, debts, demands, liabilities, controversies, costs, expenses, fees
or damages of any kind (including, but not limited to, any and all claims
alleging violations of federal or state securities laws, common-law fraud or
deceit, breach of fiduciary duty, negligence or otherwise), whether directly,
derivatively, representatively or in any other capacity, that it may have or
hereafter acquire against the Company, or any of its affiliates and their
respective officers, employees, agents and controlling persons, relating to the
offer and sale of the New Securities, including the existence or non-existence
of any Information, the Investor’s inability to review such Information or any
failure to disclose such Information.

 

(iv) The Investor understands that the Company relies on the accuracy and truth
of the foregoing representations, warranties, acknowledgements and agreements in
entering into this Exchange Agreement and performing its obligations hereunder,
and would not engage in the transactions contemplated by this Exchange Agreement
in the absence of such representations, warranties, acknowledgements and
agreements, and the Investor hereby consents to such reliance.

 

(v) Notwithstanding the forgoing, nothing in this Section 5(f) shall be deemed
to limit or restrict the Investor’s rights or remedies with respect to any
breach or violation by the Company of any of its representations, warranties or
covenants contained in this Exchange Agreement, or to constitute an admission by
the Company that any information is material or is otherwise required to be
disclosed to any person.

 

(g) Governmental Approval. The Investor understands that no federal, state,
local or foreign agency has passed upon the merits or risks of an investment in
the New Securities or made any finding or determination concerning the fairness
or advisability of such investment.

 

(h) Investor Qualification. The Investor is an “accredited investor” as defined
in Rule 501(a) under the Securities Act. The Investor agrees to furnish any
additional information reasonably requested by the Company or any of its
affiliates to assure compliance with applicable U.S. federal and state
securities laws in connection with the Exchange Offer.



5





(i) Purchase for Investment Only; No Registration. The Investor is acquiring the
New Securities solely for the Investor’s own beneficial account, or for an
account with respect to which the Investor exercises sole investment discretion,
for investment purposes, and not with a view to, or for resale in connection
with, any distribution of the New Securities. The Investor understands that the
offer and sale of the New Securities have not been registered under the
Securities Act or any state securities laws by reason of specific exemptions
under the provisions thereof that depend in part upon the accuracy of the
representations made by the Investor in this Exchange Agreement.

 

(j) Company Reliance. The Investor understands that the Company is relying upon
the representations and agreements of the Investor contained in this Exchange
Agreement (and any supplemental information) for the purpose of determining
whether the Investor’s participation in the Exchange Offer meets the
requirements for such exemption. In addition, the Investor acknowledges and
agrees that any hedging transactions engaged in by the Investor after the
Exchange Offer is made public and prior to the Closing in connection with the
issuance and sale of the New Securities have been and will be conducted in
compliance with the Securities Act and the rules and regulations promulgated
thereunder.

 

(k) Restricted Securities. The Investor acknowledges that the New Securities
have not been registered under the Securities Act. As a result, the New
Securities may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons, except to the extent such securities are
registered with the Commission and qualified by state authorities, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and the Investor hereby agrees that it will
not sell the New Securities other than in compliance with such transfer
restrictions.

 

(l) Affiliate Status. The Investor is not as of the date of this Exchange
Agreement, nor has it been within the preceding three (3) months an “affiliate”
of the Company as that term is defined in paragraph (a)(1) of Rule 144 of the
Securities Act (“Rule 144”).

 

6. Conditions to Obligations of the Investors and the Company. The obligations
of each Investor to deliver the Exchanged 6.50% Notes of such Investor and of
the Company to deliver the New Securities to such Investor are subject to the
satisfaction or waiver at or prior to the Closing of the conditions precedent
that (a) the representations and warranties of the Company and such Investor
contained in Sections 4 and 5 , respectively, shall be true and correct as of
the Closing Date in all material respects with the same effect as though such
representations and warranties had been made as of the Closing Date and (b) the
Shares and the Warrant Shares shall be approved for listing on The Nasdaq Stock
Market, subject to official notice of issuance.

 

7. Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of the Shares may be tacked onto the holding period of the
Exchanged 6.50% Notes under Rule 3(a)(9) under the Securities Act and the Shares
will have a Rule 144 holding period that will be deemed to have commenced as of
May 29, 2014, the date of the original issuance of the Exchanged 6.50% Notes.
The Company acknowledges and agrees that, assuming the accuracy of the
representations and warranties of the Investors contained in Section 5, (i) upon
issuance, the Shares will be eligible to be resold pursuant to Rule 144, (ii)
the Company is not aware of any event reasonably likely to occur that would
reasonably be expected to result in the Shares becoming ineligible to be resold
by the Investors pursuant to Rule 144 and, therefore, (iii) the Shares issued to
the Investors shall not bear any restrictive legend and shall be freely
tradeable by the Investor pursuant to and in accordance with Rule 144.



6





8. Disclosure of the Exchange Offer. At or prior to 9:00 a.m., New York City
time, on the second business day after the date hereof, the Company shall file a
press release or Current Report on Form 8-K announcing the Exchange Offer, which
press release or Current Report on Form 8-K the Company acknowledges and agrees
will disclose all material non-public information, if any, with respect to the
Exchange Offer.

 

9. Waiver and Amendment. Neither this Exchange Agreement nor any provisions
hereof shall be modified, changed, discharged, waived or terminated except by an
instrument in writing signed by the Company and each Investor.

 

10. Waiver of Jury Trial. EACH OF THE COMPANY AND EACH INVESTOR IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS EXCHANGE AGREEMENT.

 

11. Governing Law/Venue. THIS EXCHANGE AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK. Each of the Company and each Investor (a) agrees that any legal suit,
action or proceeding arising out of or relating to this agreement or the
transactions contemplated hereby shall be instituted exclusively in the courts
of the State of New York located in the City and County of New York or in the
United States District Court for the Southern District of New York; (b) waives
any objection that it may now or hereafter have to the venue of any such suit,
action or proceeding; and (c) irrevocably consents to the jurisdiction of the
aforesaid courts in any such suit, action or proceeding.

 

12. Section and Other Headings. The section and other headings contained in this
Exchange Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Exchange Agreement.

 

13. Counterparts. This Exchange Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts (including by facsimile or
other electronic means, including telecopy, email or otherwise), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Exchange Agreement by
facsimile or other transmission (e.g. , “pdf” or “tif” format) shall be
effective as delivery of a manually executed counterpart hereof.

 

14. Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by prepaid overnight courier or registered or certified mail, return
receipt requested, postage prepaid to, in the case of the Company, the following
address and, in the case of the Investors, the address provided below or on the
signature page of such Investor (or such other address as any party shall have
specified by notice in writing to the other):

 

If to the Company:  

Amyris, Inc.

5885 Hollis Street, Suite 100

Emeryville, California 94608

Fax:

Attention:

If to the Investors:  

Silverback Asset Management, LLC

1414 Raleigh Road

Chapel Hill, NC 27517

Email:

CC:

Attention:

 

 

7





15. Binding Effect. The provisions of this Exchange Agreement shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns.

 

16. Severability. If any term or provision (in whole or in part) of this
Exchange Agreement is determined to be invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Exchange Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 

 

 



8



 

IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first written above.

 

 

AMYRIS, INC.

 

By:   /s/ Kathleen Valiasek          

Name: Kathleen Valiasek

Title: Chief Financial Officer

 

 

 

 

 

 

 







 

IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first written above.

 

 

INVESTOR:

 

Silverback Asset Management, LLC, investment manager for Silverback
Opportunistic Credit Master Fund Limited

 

By:   /s/ Elliot Bossen                

Name: Elliot Bossen

Title: CEO, Silverback Asset Management, LLC

 

Address for Notices:

 

1414 Raleigh Road, Suite 250

Chapel Hill, NC 27517

Attention:

 





 

Exchanged 6.50% Notes Principal Amount: $4,178,000

 

Interest: $135,785

 

Shares: 1,078,446

 

Warrant Shares: 431,378

 

DTC Participant Number for Delivery of Shares:

 

DTC Participant Name:

 

Account number:

 

DTC Participant Contact:

 

Name:

 

Telephone Number:

 







 

IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first written above.

 

   

INVESTOR:

 

Silverback Asset Management, LLC, investment manager for LMAP Kappa Limited

 

By:   /s/ Elliot Bossen                

Name: Elliot Bossen

Title: CEO, Silverback Asset Management, LLC

 

Address for Notices:

 

1414 Raleigh Road, Suite 250

Chapel Hill, NC 27517

Attention:



 

Exchanged 6.50% Notes Principal Amount: $9,300,000

 

Interest: $302,250

 

Shares: 2,400,562

 

Warrant Shares: 960,225

 

DTC Participant Number for Delivery of Shares:

 

DTC Participant Name:

 

Account number:

 

DTC Participant Contact:

 

Name:

 

Telephone Number:

 

 



 

 



